This is an action of false imprisonment brought by the appellant against the appellee. There is no question raised upon the pleadings.
The facts are substantially as follows, viz., the appellant with one John D. Hammond, arrived in Baltimore City, bringing with him a horse, owned by his uncle, Murray Brish of Frederick City. About one o'clock of the same day they were arrested by the police of Baltimore City, taken to the Northwestern Police Station, searched and committed to a cell. The arrest was made without warrant. At the station house, on being questioned, the appellant told the officers who he was and to whom the horse belonged, and the object they had in bringing it to Baltimore. He then asked Lieutenant Carter to send for his uncle, who was a clerk in the Custom House; Carter said "do you want your uncle to know you stole a horse;" and Hammond replied "No, to prove my innocence." He offered to pay the messenger boy if one should be sent for him. He also asked Officer Colbourne to stop at his uncle's house and tell him about the matter. But the Lieutenant, instead of permitting this to be done, ordered him to be locked up in a cell. Appellant also asked Captain Baker to telephone to his uncle, Murray Brish, in Frederick, or to the Mayor, and offered to pay the expense therefor; but the Captain said it was in the "Marshal's hands." Later in the afternoon (the evidence as to the precise hour being conflicting), he was brought before the magistrate, and remanded by him. About ten the next day the magistrate released him.
On the part of the defendants there was evidence that on the 25th May the Marshal of Police received a telegram from William Englar, as follows: "Westminster, Md., May 25th, 1898. To the Chief of Police of Baltimore, Maryland, watch *Page 449 
for horse, stolen, dark bay; four white feet, star in face; white tip nose; shoes on front feet, mane on left side, medium size, had halter and wagon bridle on." That a horse had been stolen from William Englar and the telegram was sent in good faith on the advice of the State's Attorney for Carroll County. The Marshal therefore notified the officers of the Northwestern Police District to look out for the horse. Officer Colbourne, while "looking out" as required by the order, discovered a horse that, in his opinion, answered the description contained in the telegram. Hammond, who was first seen by the officer, was then interrogated. His replies was apparently evasive. At first he said, he owned the horse, that he had owned it about a year and had got him from Loudon County, Virginia; then, that the horse did not belong to him; then, that it belonged to the man Brish, who had come down with him, and finally, that it did not belong to the man who had come down with him, but to his uncle in Frederick. There was also evidence tending to show that the appellant was arrested and brought immediately to the station, arriving there about 1.15 P.M., and was carried before the magistrate between three and five o'clock, the same afternoon, who committed him for a further hearing. That on the same day the Marshal communicated with the Chief of Police of Frederick City, and on the next morning learned from him, by telegraph, that the men were "all right." They were then released by the magistrate.
Four prayers were offered by the appellant and three by the appellees, of which the Court refused all of the appellant's as offered, but granted his second and fifth with modifications; and granted the second of the appellees.
To these rulings the appellant excepted and has now taken this appeal.
Since the cases of Kirk v. Garrett, 84 Md. 383, Edger v.Burke, 96 Md. 715, and B. . O.R.R. Co. v. Cain, 81 Md. 87, it may be regarded as settled in this State that a peace officer may arrest without warrant, whenever he has reasonable grounds to suspect that a felony has been committed; and *Page 450 
that it is "wholly immaterial whether the suspicion arises out of information imparted to the officer by some one else, or whether it is founded on his own knowledge," and further, that what will amount to "such reasonable grounds of suspicion, is for the Judge, while the facts upon which it is based are for the jury." In one of the cases just cited, Kirk  Son v. Garrett, supra,
this Court said, "it may be broadly stated that what amounts to probable cause in cases of malicious prosecutions, will amount to such reasonable grounds for suspicion of felony as will justify and require an officer to make an arrest."
Now in this case there is evidence tending to prove that before the appellant was arrested the Marshal of Police had received a notification that a horse, particularly described, had been stolen, with a request that he "watch out" for it. This information, made in good faith, by the son of the horse's owner, on the advice of the State's Attorney of Carroll County, was correct in point of fact — such a horse had really been stolen. The Marshal thereupon notified the officers of the Northwestern Police District to keep a "look out;" And in obeying this order Officer Colbourne found a horse in a livery stable, which in his opinion substantially corresponded with the description contained in the telegram by which the notification had been communicated. The alleged discrepancies between the horse thus noted by the officer and the description do not seem to be very substantial — for instance the mane was on the left instead of the right ride, but as the evidence shows the mane could be changed from one side to the other in a few minutes; he had shoes on all of his feet, instead of on his fore feet only, but those on the hind feet had been recently placed there; and there is some evidence that his color was light bay, instead of dark bay, a difference about a matter upon which there may be very honestly many shades of opinion. But in spite of these slight discrepancies the record shows that in the opinion of several persons the horse fully answered the description; and it seems to be uncontradicted that Officer Colbourne was of that opinion. Hammond was *Page 451 
then interrogated and wholly failed to make clear and satisfactory replies. First, he said he owned the horse, had got him in Loudon County, Virginia, from a man named Paxton; then, on being told that it bore the marks of a horse that had been stolen, said that it did not belong to him but to the man he had come down with; and finally, that it did not belong to him but to his uncle Murray Brish, a dealer in Frederick. Hammond was then taken to the station house, where they waited three quarters of an hour. Hammond told the officers then that the appellant had gone to his boarding house, and offered to take them there. After walking a block and a half with them, he stopped and said he did not know where it was. They then went back to the stable, when Hammond said the appellant had probably gone down town to buy bicycle fixtures, c. Now after all these occurrences it was entirely reasonable that the officers should honestly suspect they had found the stolen horse, and the thieves who had stolen it, and it was their duty under such circumstances to arrest the parties suspected and bring them before a Justice of the Peace for examination. If the jury found the facts as we have stated them, substantially, the appellees could not be guilty of a false arrest.
Assuming now for the sake of the argument that the arrest was not illegal, did the defendants unreasonably detain the appellant in custody; for if they did, they will still be guilty of false imprisonment. An officer may detain the suspected party for only such a reasonable length of time as will enable him to carry the accused before a magistrate. Twilley v. Perkins, 77 Md. 252;Kirk v. Garrett, supra; 2 Addison on Torts, p. 150, 7th ed., cited approvingly in Edger v. Burke, supra, 722.
The duty of the officer in this case was clearly prescribed by the 760th section of the New Charter, which provides that, "all persons arrested in the day time * * shall be taken by the officer making the arrest immediately before the nearest Police Justice for examination," c. There was evidence that the appellant was arrested about one o'clock, and arrived *Page 452 
at the Northwestern Police Station fifteen minutes later. Once there the prisoners came within the authority of the Police Magistrate of that station, whose duty it is, to hear and act upon all charges, made against all persons who may be brought before him. His hours for sitting are prescribed by the 630th section, and are, on week days, from 9 A.M. until 12 M. and from 2 P.M. until 4 P.M. If an arrest is made of a person for violation of a city ordinance, or of a statute punishable by fine and not by imprisonment, "during the hours when the Police Magistrates are not at their respective station houses" the officer on duty may release him for the next hearing on depositing the amount of the fine, if he should be found guilty.City Charter, sec. 631. But when the arrest is for an offence punishable otherwise than by fine, and the accused arrives at the station house during the hours when the Police Magistrate is not at the station house, there is nothing to be done, but to detain the person at the station until the next sitting of the magistrate. Under the 751st section New Charter, "No Marshal of Police or any of the Captains of any of the districts or station houses, or any one acting for or under them or any of them shall release any persons committed or confined in any of the station houses for any felony or misdemeanor, but all such persons shall be released only on the order of the committing justice, the Judge of the Criminal Court or one of the members of the board or other lawful process." The appellant was brought promptly to the station and detained until the station justice arrived. He was further detained, by order of the magistrate, until the next morning, at which time the marshal had received the information from Frederick that the persons accused were "all right" whereupon they were discharged.
In view of what has been said, it follows that the Court below committed no error in rejecting the five prayers of the appellant as offered and granting the defendant's second prayer.
There is no appeal from the action of the Court in modifying the plaintiff's second and fifth prayers; the exception does *Page 453 
not include these modifications and cannot therefore be now considered.
Judgment affirmed.
(Decided January 15th, 1904.)